Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The attached prior art do not teach specific to sacrificial layer pattern and the stacked impurity-containing insulating 15layer pattern including semiconductor pillars between the impurity-containing insulating layer patterns.
 
Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
the sacrificial layer, so as to separate the semiconductor pillars arranged in the second direction; removing the sacrificial layer pattern from the stacked impurity-containing insulating 15layer pattern and the sacrificial layer pattern through the first trench region to expose surfaces of the semiconductor pillars between the impurity-containing insulating layer patterns; forming a gate insulating film on the exposed surfaces of the semiconductor pillars by a heat process on the exposed surfaces, and for forming a source/drain region by doping impurities into a region of the semiconductor pillars where the impurity-containing insulating 20layer patterns are in contact with; and forming a conductive film filling at least a part of cell spaces in which the gate insulating film is formed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824